       Case 1:20-cv-00941-ELR Document 67-2 Filed 02/27/21 Page 1 of 5




                1IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

STEPHEN THAXTON and PATRICIA
THAXTON, individually and on behalf of
all others similarly situated,

Plaintiffs,
                                                   Case No.: 1:20-CV-00941-ELR
v.

COLLINS ASSET GROUP, LLC,
COLLINS & HILTON ASSET
GROUP, LLC, DIVERSIFIED
FINANCING LLC, MARK W. MILLER,
ALT MONEY INVESTMENTS, LLC,
ALT MONEY INVESTMENTS II, LLC,
ALT MONEY INVESTMENTS III, LLC,
ALT MONEY INVESTMENTS IV, LLC,
and SONOQUI LLC,

               Defendants.




     DECLARATION OF JASON R. DOSS and JASON K. KELLOGG

      Jason R. Doss and Jason K. Kellogg declare as follows:

      1.      Jason R. Doss is an attorney licensed to practice before the courts in the

States of Georgia and Florida and is also licensed to practice in the United States

District Court Northern District of Georgia. Jason K. Kellogg is an attorney licensed




                                          -1-
       Case 1:20-cv-00941-ELR Document 67-2 Filed 02/27/21 Page 2 of 5
                                                     Case No.: 1:20-CV-00941-ELR


to practice in the State of Florida and is admitted pro hac vice in this case as co-

counsel with Mr. Doss.

      2.     Plaintiffs Stephen Thaxton and Patricia Thaxton were represented in by

Jason R. Doss and Jason K. Kellogg (collectively referred to herein as Class

Counsel). Collectively, Class Counsel have developed a deep expertise in litigating

individual and class cases involving investment fraud schemes.

      3.     We submit this Declaration in support of Plaintiffs’ Unopposed Motion

for Attorney’s Fees, Costs, Expenses and Service Award. We have personal

knowledge of the matters addressed in this Declaration, including the negotiations

that culminated with the filing of the proposed settlement now before this Court.

      4.     Class Counsel devoted well over 1,200 hours of time and fronted

thousands of dollars in expenses with no guarantee of any recovery or

reimbursement of expenses.       The Doss Firm has only two attorneys and the

commitment of labor and up-front payment of expenses posed a considerable risk to

the financial security of the law firm had the lawsuit failed to achieve a recovery for

the Class. If Class Counsel had not achieved a recovery, they would have received

nothing and, in fact, suffered a substantial out-of-pocket loss.

      5.     This Action represented a significant allotment of resources by Class

Counsel. The prosecution of this case on a contingency fee basis precluded Class

Counsel from taking other, hourly employment. The case required an even more




                                          -2-
         Case 1:20-cv-00941-ELR Document 67-2 Filed 02/27/21 Page 3 of 5
                                                     Case No.: 1:20-CV-00941-ELR


significant allotment of resources by The Doss Firm, which has just two lawyers.

Class Counsel’s business model involves prosecuting a relatively small number of

major class actions, going for some time without revenue, and relying on periodic

fee awards to pay overhead, generate profits, and finance the millions of dollars

needed to cover litigation expenses.

      6.     The scope and complexity of this Action required Class Counsel to

focus on it exclusively for extended periods of time. Class Counsel were the only

lawyers in the country to bring a class action lawsuit. Class Counsel uncovered the

problem and pursued it diligently. No other lawyer did the same.

      7.     This case epitomizes one in which work was done under incredible time

pressure. For example, Class Counsel successfully opposed Collins Asset Group’s

Interpleader Action, which Collins Asset Group filed in the Southern District of New

York after this class case was filed in the Norther District of Georgia. Had the

Interpleader Action continued unabated, class members would have suffered

irreparable harm. Class Counsel, Jason Doss, flew to the Southern District of New

York on only several hours’ notice and successfully defeated Defendant Collins

Asset Group’s attempt to obtain an ex parte TRO, which, if granted, would have

forced class members to litigate any future disputes in the Southern District of New

York and limited class members’ ability to recover anything from Collins Asset

Group.

      8.     Plaintiff’s counsel, Jason Doss, also protected the interests of the class

by obtaining an Order extending the deadline for class members to file an answer in



                                          -3-
           Case 1:20-cv-00941-ELR Document 67-2 Filed 02/27/21 Page 4 of 5
                                                      Case No.: 1:20-CV-00941-ELR


the Interpleader Action. But for Class Counsel’s actions, the vast majority of class

members who were named as defendants in the Interpleader Action would have

defaulted, because they would not have hired an attorney (and never did) or

otherwise answered the Interpleader complaint.

          9.    Without any guarantee of being paid for his time, Plaintiff’s counsel,

Jason Doss, worked with and helped dozens of class members, who were

unrepresented defendants in the Interpleader, file a joint motion to dismiss the

Interpleader Action and then successfully transferred the Interpleader Action to the

Northern District of Georgia, so that both the Interpleader Action and this class case

could be decided by the same Court to avoid conflicting rulings. Indeed, the efforts

of Class Counsel positioned this case to mediate and resulted in this extraordinary

result.

          10.   Class Counsel expended over 1,200 hours over the last year and a half

pursing this case and they spent over $14,926.90 in expenses without any guarantee

of recovery and precluding taking other profitable cases. Class Counsel paid half of

the cost of the mediator (i.e., $10,000) without any guarantee that they would recoup

their expenses.

          11.   Since the Court granted preliminary approval, Class Counsel has

received phone calls and answered hundreds of questions from class members and

to date, has helped over 45 class members file their proof of claim forms, gather their




                                           -4-
       Case 1:20-cv-00941-ELR Document 67-2 Filed 02/27/21 Page 5 of 5
                                                      Case No.: 1:20-CV-00941-ELR


documentation to support their claim and drafted their declarations as required by

the claims process help ensure that their claim is filed properly.

      12.    Once the settlement administrator begins verifying the claims that have

been and will be made, Class Counsel will need to monitor the process, communicate

with impacted class members, and help resolve any disputes or issues as they arise.

      13.    To date, Class Counsel has incurred approximately $14,926.90 in

litigation costs and expenses. These expenses, which include costs such as mediation

fees, transcripts, process servers, and travel expenses were necessarily incurred in

furtherance of the litigation.

      14.    In light of the totality of the circumstances, the Court should conclude

that the settlement is fair, reasonable, and adequate and likely to achieve final

approval and therefore notice should issue to the Settlement Class.

      FURTHER DECLARANT SAYETH NOT. In accordance with 28 U.S.C.

§1746, I declare under penalty of perjury that the forgoing is true and correct.

      This 27th day of February 2021.
                                                /s/ Jason R. Doss________
                                                   Jason R. Doss


                                                /s/ Jason K. Kellogg
                                                   Jason K. Kellogg




                                          -5-
